Citation Nr: 0527631	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-03 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation 
for asthma.

2.  Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.

3.  Entitlement to a compensable evaluation for osteoma with 
frontal sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to March 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Regional 
Office (RO) that reduced the evaluation assigned for asthma 
from 100 percent to 30 percent, effective October 2002.  The 
veteran has also filed a timely appeal of a June 2003 rating 
action that confirmed and continued the noncompensable 
evaluation in effect for his service-connected osteoma with 
frontal sinusitis.

The Board notes that the veteran had perfected an appeal of a 
claim for entitlement to Dependents Educational Assistance 
under Chapter 35, United States Code, but in a Statement in 
Support of Claim received in September 2002, he withdrew this 
claim.  Accordingly, this decision is limited to the issues 
set forth on the previous page.

The veteran indicated on his substantive appeal submitted in 
May 2004 that he wanted to testify at a hearing before a 
Veterans Law Judge.  In a statement received in November 
2004, he withdrew his request for a hearing.

In an informal hearing presentation dated in August 2005, the 
veteran's representative referred to a claim for a total 
rating based on individual unemployability due to service-
connected disability.  Since this matter was not developed or 
certified for appeal, it is referred to the RO for 
appropriate action.

The issue of entitlement to an increased rating for asthma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  A March 1998 rating decision assigned a 100 percent 
evaluation for asthma.  The Board subsequently assigned an 
effective date of February 20, 1997 for the 100 percent 
rating.

2.  Pulmonary function studies on VA examinations in 
September 2000 and January 2002 show forced expiratory volume 
in one second (FEV-1) greater than 40 percent of predicted 
and forced expiratory volume in one second/forced vital 
capacity (FEV-1/FVC) of greater than 40 percent.  

3.  The findings demonstrate material improvement, and the 
reduction to a 30 percent evaluation was predicated on 
examinations as full and complete as those on which the 100 
percent rating was assigned. 

4.  There is no clinical evidence of sinusitis.

5.  Multiple pulmonary function tests of record demonstrate 
post bronchodilator FEV-1 greater than 40 percent, but less 
than 55 percent, of predicted, and the veteran has been 
shown, by competent clinical evidence, to have episodic acute 
exacerbation of the service-connected asthma requiring care 
by a physician.


CONCLUSIONS OF LAW

1.  The reduction of the assigned 100 percent evaluation for 
asthma was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.343, 3.344, 4.97, Diagnostic Code 6602 (2005).

2.  The criteria for a compensable evaluation for osteoma 
with frontal sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.97, Diagnostic Codes 6820, 6512 
(2005).

3.  The criteria for a 60 percent rating for asthma have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.97, 
Diagnostic Code 6602 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the appellant in May 2003.  This letter informed the 
appellant of the information and evidence required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
notice for the claim for an increased rating for osteoma with 
sinusitis was given prior to the initial RO decision.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement with respect to the claim for an 
increased rating for asthma, and as to whether the reduction 
of the evaluation for asthma was proper, was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication relative to the rating for asthma, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board acknowledges that the May 2003 VCAA notice letter 
characterized the issue as entitlement to an increased rating 
for asthma.  The appeal also includes the issue of 
entitlement to restoration of a 100 percent rating for 
asthma, as set forth on the cover page.  The Board notes that 
the March 2002 rating action that proposed the reduction 
cited 38 C.F.R. § 3.344 (2005), and the veteran was furnished 
a copy of that action.  In view of the fact that the RO 
appears to have followed the appropriate procedures before it 
reduced the veteran's award, the Board concludes that no 
prejudice resulted, and the Board will proceed with the 
adjudication of the veteran's claim.

Duty to assist

With regard to the duty to assist, the record contains the VA 
outpatient treatment records and the reports of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate each claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).



A.  Asthma 

(1) Rating restoration

Under 38 C.F.R. § 3.343(a), total disability ratings when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms had been brought under control by prolonged rest, or 
generally, by following a regimen which precludes work, and, 
if the latter, reduction from total disability ratings will 
not be considered pending reexamination after a period of 
employment (3 to 6 months).  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those in which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., bronchial asthma, 
will not be reduced on any one examination except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Moreover, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a).

The provisions of paragraph (a) apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexamination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).

A 100 percent evaluation may be assigned for bronchial asthma 
when FEV-1 is less than 40-percent predicted, or; FEV-1/FVC 
is less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Where FEV-1 is 40-55 percent 
predicted, or; FEV-1/FVC of 40-55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, a 
60 percent evaluation may be assigned.  When forced 
expiratory volume in one second is 56-70 percent predicted, 
or; forced expiratory volume in one second/forced vital 
capacity of 57 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication are needed, a 30 percent evaluation may be 
assigned.  Diagnostic Code 6602.

In a March 1998 rating action, the RO assigned a 100 percent 
evaluation for asthma, effective December 18, 1997.  The 
veteran disagreed with the effective date assigned and, by 
decision in April 2000, the Board found that the proper 
effective date for a 100 percent evaluation for asthma was 
February 20, 1997.  

As noted above, a 100 percent evaluation may be reduced on 
the showing of material improvement in the condition.  See 
38 C.F.R. § 3.343.  Moreover, for certain conditions, 
including asthma, when, as in this case, a rating has been in 
effect for five or more years, a reduction must comply with 
the provisions of 38 C.F.R. § 3.344.  In short, these 
provisions authorize a reduction in the rating when sustained 
improvement is demonstrated under the ordinary conditions of 
life.  It must be emphasized that in determining the 
appropriateness of a reduction of an assigned rating, the 
focus must be on the evidence of record at the time of the 
rating action.  Reports of pulmonary function studies 
performed on September 2000 and January 2002 VA examinations 
document that the veteran's condition had clearly improved.  
In this regard the Board notes that the veteran's post 
bronchodilator forced expiratory volume in one second was 69 
percent of predicted on pulmonary function study in September 
2000, and 65 percent of predicted in January 2002.  Forced 
expiratory volume in one second/forced vital capacity was 82 
percent and 81 percent, respectively, on these examinations.  
The Board notes that the examiner observed at the time of the 
January 2002 VA examination that the only recent visit the 
veteran had was the previous month, at which time his asthma 
was reported to be stable.  She further commented that there 
was improvement with the use of bronchodilator.  Simply 
stated, the criteria for a 100 percent evaluation were not 
shown by the evidence of record.  The examination results on 
which the reduction was based were as full and complete as 
the examination on which the 100 percent was initially 
assigned.  The only evidence supporting the veteran's claim 
consists of his statements regarding the severity of his 
disability.  The Board concludes that the medical evidence is 
of greater probative value.  The Board finds, accordingly, 
that restoration of the 100 percent rating is not supported 
by the evidence of record.  

(2) Rating increase

As noted above, the service-connected asthma is currently 
evaluated as 30 percent disabling.  As outlined above, a 100 
percent evaluation may be assigned for bronchial asthma when 
FEV-1 is less than 40-percent predicted, or; FEV-1/FVC is 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Where FEV-1 is 40-55 percent 
predicted, or; FEV-1/FVC of 40-55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, a 
60 percent evaluation may be assigned.  When forced 
expiratory volume in one second is 56-70 percent predicted, 
or; forced expiratory volume in one second/forced vital 
capacity of 57 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication are needed, a 30 percent evaluation may be 
assigned.  Diagnostic Code 6602.

The record reflects that the veteran has been afforded 
multiple pulmonary function tests during the rating period on 
appeal.  The American Lung Association/ American Thoracic 
Society Component Committee on Disability Criteria recommends 
testing for pulmonary function after optimum therapy.  The 
results of such tests reflect the best possible functioning 
of an individual and are the figures used as the standard 
basis of comparison of pulmonary function.  Using this 
standard testing method assures consistent evaluations.  61 
Fed. Reg. at 46,723.

The evidence in support of his claim for an increased rating 
for asthma consist of reported post bronchodilator FEV-1 
findings, on pulmonary function testing, of 51 percent on 
February 20, 2004, 48 percent on March 19, 2004, 55 percent 
on August 20, 2004, and 50 percent on March 23, 2005.  
Further, VA treatment records indicate the veteran sought 
treatment in October 2003 for an exacerbation of asthma.  The 
evidence against the claim for an increased rating for asthma 
consist of reported post bronchodilator FEV-1 and FEV-1/FVC 
findings which exceed 55 percent, on pulmonary function 
testing, in January 2002, September 2003, and November 2004.  
However, with resolution of doubt in the veteran's favor, the 
Board finds that the competent pulmonary function test 
findings of record more nearly approximate the criteria for a 
60 percent rating.  As discussed above, the record does not 
contain competent clinical findings which support a 100 
percent rating for asthma during the rating period on appeal.  
In view of the foregoing, the Board finds that the evidence 
supports a 60 percent rating for the veteran's service-
connected asthma.  

B.  Osteoma with sinusitis

Benign neoplasms of any part of the respiratory system will 
be evaluated using an appropriate respiratory analogy.  
Diagnostic Code 6820.

A 10 percent evaluation may be assigned for chronic frontal 
sinusitis with one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches; 
pain, and purulent discharge or crusting.  When detected by 
X-ray only, a noncompensable evaluation may be assigned.  
Note:  An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  Diagnostic 
Code 6512.  

The veteran asserts that a higher rating should be assigned 
for the service-connected osteoma with sinusitis.  The only 
evidence supporting his claim consists of his allegations 
regarding its severity.  In this regard, the veteran 
maintains that his symptoms include headaches and purulent 
discharge.  During VA examination in September 2003, the 
veteran related that he had to take antibiotics approximately 
four times a year for his condition.  He also maintained that 
he used a steroid nasal spray.

The findings on the examination conducted in September 2003 
fail to provide support for the veteran's claim.  It is noted 
that the nasopharynx, nose, mouth and larynx were all within 
normal limits on the clinical examination at that time.  It 
must also be emphasized that a CT scan of the sinuses in June 
2004 was normal.  It is noted that the extensive VA 
outpatient treatment records do not reflect that the veteran 
has had any complaints pertaining to his sinuses.  Thus, 
despite his assertions that he requires antibiotics for his 
osteoma with frontal sinusitis, the clinical evidence 
contradicts his claim.  The Board concludes, therefore, that 
the medical findings on examination are of greater probative 
value than the veteran's statements concerning the severity 
of his condition.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for osteoma with frontal sinusitis.  




ORDER

Restoration of a 100 percent evaluation for sinusitis is 
denied.

A compensable evaluation for osteoma with frontal sinusitis 
is denied.

A 60 percent rating for asthma is granted, subject to the 
applicable criteria governing the award of monetary benefits.




	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


